Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00889-CV

                          ENDURA ADVISORY GROUP, LTD.,
                                    Appellant

                                             v.

                                  Dominic ALTOMARE,
                                        Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-11780
                       Honorable Martha B. Tanner, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Dominic Altomare, recover his costs of this appeal
from appellant, Endura Advisory Group, Ltd.

       SIGNED April 8, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice